As filed with the Securities and Exchange Commission on February 28 , 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b)OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-14493 Vivo Participações S.A. (Exact name of Registrant as Specified in its Charter) Vivo Holding Company (Translation of Registrants Name into English) The Federative Republic of Brazil (Jurisdiction of Incorporation or Organization) Av. Roque Petroni Junior, 1464, 04707-000 São Paulo, SP, Brazil (Address of Principal Executive Offices) Securities registered or to be registered pursuant to Section 12(b)of the Act: Title of each class Name of each exchange on which registered Preferred Shares, without par value New York Stock Exchange* American Depositary Shares (as evidenced by American Depositary Receipts), each representing 1 preferred share New York Stock Exchange * Not for trading purposes, but only in connection with the registration on the New York Stock Exchange of American Depositary Shares representing those preferred shares. Securities registered or to be registered pursuant to Section 12(g)of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d)of the Act: None Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the close of the period covered by the annual report. The number of outstanding shares of each class as of December 31, 2010: Title of Class Number of Shares Outstanding Common Stock Preferred Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934. Yes ¨ No x NoteChecking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ If "Other" has been checked in response to the previous question, i ndicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board x Other ¨ Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 ¨ Item 18 ¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Table of Contents Page Item 1. Identity of Directors, Senior Management and Advisers . 6 Item 2. Offer Statistics and Expected Timetable 6 Item 3. Key Information 6 Item 4. Information on the Company 23 Item 4A. Unresolved Staff Comments . 70 Item 5. Operating and Financial Review and Prospects . 70 Item 6. Directors, Senior Management and Employees . 88 Item 7. Major Shareholders and Related Party Transactions . 94 Item 8. Financial Information 95 Item 9. The Offer and Listing Item 10. Additional Information Item 11. Quantitative and Qualitative Disclosures About Market Risk Item 12. Description of Securities Other Than Equity Securities . Item 13. Defaults, Dividend Arrearages and Delinquencies . Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds Item 15. Controls and Procedures . Item 16. [Reserved] Item 16a. Audit Committee Financial Expert Item 16b. Code Of Ethics . Item 16c. Principal Accountant Fees And Services . Item 16d. Exemptions From The Listing Standards For Audit Committees . Item 16e. Purchases Of Equity Securities By Issuer And Affiliated Purchasers . ITEM 16F. CHANGE IN REGISTRANTS CERTIFYING ACCOUNTANT ITEM 16G. CORPORATE GOVERNANCE Item 17. Financial Statements Item 18. Financial Statements . ITEM 19. EXHIBITS Table of contents INTRODUCTION All references in this annual report to: · 1xRTT are to 1x Radio Transmission Technology, the CDMA 2000 1x technology, which pursuant to the ITU (International Telecommunication Union)and in accordance with the IMT-2000 rules, is the 3G (third generation)technology; · ADRs are to the American Depositary Receipts evidencing our ADSs; · ADSs are to our American Depositary Shares, each representing 1 share of our non-voting preferred stock; · AMPS are to Advanced Mobile Phone System, a radio interface technology for cellular networks based on spectral spreading of the radio signal and channel division in the frequency domain; · ANATEL are to Agência Nacional de Telecomunicações ANATEL, the Brazilian telecommunication regulatory agency; · BM&FBOVESPA are to the BM&FBOVESPA S.A.  Bolsa de Valores, Mercadorias e Futuros, the São Paulo stock exchange; · Brazilian Central Bank, BACEN, Central Bank of Brazil or Central Bank are to the Banco Central do Brasil , the Brazilian central bank; · Brazilian Corporate Law are to Law No. 6,404 of December, 1976, as amended by Law No. 9,457 of May 1997, by Law No. 10,303 of October 2001, by Law 11,638 of December 28, 2007; and to Law No. 11,941 of May 27, 2009; · Brazilian government are to the federal government of the Federative Republic of Brazil; · CDMA are to Code Division Multiple Access, an aerial interface technology for cellular networks based on spectral spreading of the radio signal and channel division in the code domain; · CDMA 2000 1xEV-DO are to a 3G (third generation)access technology with data transmission speed of up to 2.4 megabytes per second; · Celular CRT are to Celular CRT Participações S.A. and its consolidated subsidiary, formerly Vivo subsidiaries prior to our corporate restructuring; · Commission are to the U.S. Securities and Exchange Commission; · Corporate Restructuring are to the restructuring of our operating subsidiaries described in Item 4.A.Information on the CompanyOur History and DevelopmentCorporate Restructuring of Our Operating Subsidiaries; · CVM are to the Comissão de Valores Mobiliários , the Brazilian securities commission; · D.O.U. are to the Diário Oficial da União , the Official Newspaper of the Government of Brazil; · Federal District are to the federal district of Brasilia, the capital of Brazil; · General Telecommunications Law are to Lei Geral de Telecomunicações , as amended, which regulates the telecommunications industry in Brazil; · Global Telecom and GT are to Global Telecom S.A., formerly a Vivo subsidiary prior to our corporate restructuring; 2 Table of contents · GSM are to the Global System for Mobile Communications, a service rendered by concession from ANATEL for a specific frequency range; · IASB are to International Accounting Standards Board; · IFRS are to International Financial Reporting Standards, as issued by IASB; · Net additions are to the total number of new customers acquired in the period minus the reduction in the number of customers; · NYSE are to the New York Stock Exchange; · OI are to TNL-PCS S.A., the mobile operator branch of Telemar; ·  real ,  reais  or R$ are to Brazilian reais , the official currency of Brazil; · SMC are to Serviço Móvel Celular (Mobile Cellular Service), a service rendered pursuant to a concession granted by ANATEL to provide mobile service in a specific frequency range; · SMP are to Serviço Móvel Pessoal (Personal Cellular Service), a service rendered pursuant to an authorization granted by ANATEL to provide mobile service in a specific frequency range; · SMS are to text messaging services for wireless devices, which allow customers to send and receive alphanumerical messages; · TCO are to Tele Centro Oeste Celular Participações , which includes TCOs B band subsidiary and NBT, formerly Vivo subsidiaries prior to our corporate restructuring; · TCP are to Telesp Celular Participações S.A. , our predecessor company; · TDMA are to Time Division Multiple Access, a radio interface technology for cellular networks based on spectral spreading of the radio signal and channel division in the time domain; · TLE are to Tele Leste Celular Participações S.A. and its consolidated subsidiaries, formerly Vivo subsidiaries prior to our corporate restructuring; · TSD are to Tele Sudeste Celular Participações S.A. and its consolidated subsidiaries, formerly Vivo subsidiaries prior to our corporate restructuring; · Telebrás are to Telecomunicações Brasileiras S.A. Telebrás; · Telemar are to Telemar Norte Leste S.A. (controlled by Tele Norte Leste Participações S.A.); · Telemig or Telemig Participações are to Telemig Celular Participações S.A. ; · Telemig Celular are to Telemig Celular S.A. ; · Telenorte or Tele Norte are to Tele Norte Celular Participações S.A.; · Telesp Celular and TC are to Telesp Celular S.A., formerly a Vivo subsidiary prior to our corporate restructuring; · Telpart are to Telpart Participações S.A.; · The Merger are to the merger of the Vivo Companies as discussed in Item 4.A.Information on the CompanyOur History and DevelopmentCorporate Restructuring and Deregistration of Telemig Participações and Telemig Celular ; · US$, dollars or U.S. dollars are to United States dollars; 3 Table of contents · Vivo, the Company, we, our and us are to Vivo Participações S.A. (formerly Telesp Celular Participações S.A.)and its consolidated subsidiaries (unless the context otherwise requires); · Vivo brand are to the brand used in Brazil in the operations of the Vivo Companies, which together constitute the assets of the Brasilcel joint venture between Portugal Telecom and Telefónica ; · Vivo Companies are to Vivo, TCO, TLE, TSD, Celular CRT and Telemig Celular S.A., collectively; · Vivo S.A. are to Vivo S.A., a wholly owned subsidiary of Vivo, that since the Restructuring has conducted all of our operations including SMP operations in the following areas: · Areas 1 and 2, the state of São Paulo (operations previously provided by Telesp Celular S.A.); · Area 3, the states of Rio de Janeiro and Espírito Santo (operations previously provided by Telerj Celular S.A., or Telerj, and Telest Celular S.A., or Telest); · Area 5, the states of Paraná and Santa Catarina (operations previously provided by Global Telecom); · Area 6, the state of Rio Grande do Sul (operations previously provided by Celular CRT); · Areas 7 and 8, the central western and northern regions, including the states of Goiás, Tocantins, Mato Grosso, Mato Grosso do Sul, Rondônia, Acre, Amapá, Amazonas, Maranhão, Para and Roraima and in the Distrito Federal (operations previously provided by Telegoias Celular S.A., or Telegoias, Telemat Celular S.A., or Telemat, Telems Celular S.A., or Telems, Teleron Celular S.A., or Teleron, Teleacre Celular S.A., or Teleacre, Norte Brasil Telecom S.A., or NBTand TCO); and · Area 9, the states Bahia and Sergipe (operations previously provided by Telebahia Celular S.A., or Telebahia, and Telergipe Celular S.A., or Telergipe); · Vivo also operates in Area 4 state of Minas Gerais and Area 10 states of Pernambuco, Alagoas, Paraíba, Rio Grande do Norte, Ceará and Piauí. · WAP are to Wireless Application Protocol, an open and standardized protocol started in 1997, which allows access to Internet servers through specific equipment, a WAP Gateway at the carrier, and WAP browsers in customers wireless devices; · WCDMA are to Wide-Band Code-Division Multiple Access, a technology for wideband digital radio communications of Internet, multimedia, video and other bandwidth-demanding applications; and · wireless devices are to the wireless appliances that we sell, including cellular handsets, wireless handheld devices and wireless broadband cards. Unless otherwise specified, data relating to the Brazilian telecommunications industry included in this annual report were obtained from ANATEL. PRESENTATION OF FINANCIAL INFORMATION We maintain our books and records in reais . We prepared our consolidated financial statements included in this annual report in accordance with the IFRS. These consolidated annual financial statements are our first financial statements prepared in accordance with the IFRS. IFRS 1  First-time Adoption of International Financial Reporting Standards has been applied in preparing these financial statements. Until December 31, 2009, our consolidated financial statements were prepared in accordance with accounting practices adopted in Brazil (Brazilian GAAP). Brazilian GAAP is based on the Brazilian Corporate Law No. 6,404 of December 15, 1976, as amended, and included the provisions of Law No. 11,638/2007 and Law No. 11,941, dated May 27, 2009 the accounting standards issued by the Brazilian Federal Accounting Council ( Conselho Federal de Contabilidade   CFC); the accounting standards issued by the Accounting Standards Committee ( Comitê de Pronunciamentos Contábeis   CPC), and the rules and regulations issued by the Brazilian Securities Commission ( Comissão de Valores Mobiliários   CVM). After the adoption of CPCs No.15 to 43, Brazilian GAAP does not differ from IFRS, for preparation of consolidated financial statements. The comparative figures with respect of 2009 have been restated to reflect adjustments made as a result of the adoption of IFRS. Reconciliations and descriptions of the effect of the transition from Brazilian GAAP to IFRS are given in Note 3 to our consolidated financial statements included elsewhere in this annual report. These consolidated financial statements have been audited by Ernst & Young Terco Auditores Independentes S.S. (EYT  or Ernst & Young Terco). In this annual report we will refer to the set of accounting practices adopted in Brazil, through December 31, 2009, as the Former Brazilian GAAP. 4 Table of contents FORWARD-LOOKING STATEMENTS Certain sections in this annual report, principally in Item 3.D.
